Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments, remarks and Terminal Disclaimer filed January 26, 2022 have been received and reviewed. Claims 1-13, 17-18 and 20-21 are now pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on January 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,730,870 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
Claims 1-13, 17-18 and 20-21 are again rejected on the ground of nonstatutory double patenting as being unpatentable independently over claims 10-12 of U.S. Patent No. 10,730,862. The basis of this rejection is the same as given in the previous office action and is incorporated herein fully by reference. Applicants requested to hold this “rejection in abeyance until allowable subject matter is determined.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668.  The examiner can normally be reached on 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 14, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624